     Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 1 of 21 Page ID #:1




     1     ALEXANDER B. CVITAN (SBN 81746)
           E-mail: alc@rac-law.com
     2     MARSHA M. HAMASAKI (SBN 102720)
           E-mail: marshah@rac-law.com;
     3     PETER A. HUTCHINSON (SBN 225399), and
           E-mail: peterh@rac-law.com,
     4     REICH, ADELL & CVITAN, A Professional Law Corporation
           3550 Wilshire Blvd., Suite 2000
     5     Los Angeles, California 90010-2421
           Telephone: (213) 386-3860; Facsimile: (213) 386-5583
     6
           Attorneys for Plaintiff
     7

     8                               UNITED STATES DISTRICT COURT
     9                           CENTRAL DISTRICT OF CALIFORNIA
   10

   11      CONSTRUCTION LABORERS TRUST                  CASE NO.:
           FUNDS FOR SOUTHERN CALIFORNIA
   12      ADMINISTRATIVE COMPANY, a                    COMPLAINT FOR:
           Delaware limited liability company,
   13                                                   1. BREACH OF COLLECTIVE
                               Plaintiff,                  BARGAINING AGREEMENT;
   14                                                   2. BREACH OF FIDUCIARY DUTY;
                  v.                                    3. FOR SPECIFIC PERFORMANCE
   15                                                      COMPELLING AN AUDIT;
           NUSTART CONSTRUCTION SERVICES                4. FOR PRELIMINARY AND
   16      CORP doing business as NUSTART                  PERMANENT INJUNCTIVE
           CLEARNING & JANITORIAL                          RELIEF;
   17      SERVICES CO.; ANDRE PAUL BAILEY,
           also known as PAUL BAILEY, PAUL              [29 U.S.C. §§ 185, 1109, 1132(a)(3)
   18      ANDRE BAILEY, ANDRE BAILEY,
           ANDRE PAUL BISHOP and ANDRE                  1132(g)(2) and 1145]
   19      BISHOP, an individual and DOE 1 through
           DOE 10, inclusive,
   20
                               Defendants.
   21

   22

   23
   24            Plaintiff, CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN

   25      CALIFORNIA ADMINISTRATIVE COMPANY, a Delaware limited liability

   26      company, ("CLTF") alleges:

   27      //

   28      //

                                                  -1-
386389.1
     Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 2 of 21 Page ID #:2




     1                                  JURISDICTION AND VENUE
     2           1.     This action is brought by a fiduciary administrator on behalf of employee
     3     benefit plans to collect monthly fringe benefit contributions due such plans in
     4     accordance with the terms and conditions of the plans, the collective bargaining
     5     agreement between the employer and a labor organization, and pursuant to statutes, as
     6     well as for breach of fiduciary duty to the plans against the employer and its principal.
     7     This Court has jurisdiction over the claims asserted pursuant to sections 502(g)(2) and
     8     515 of the Employee Retirement Income Security Act (ERISA) (codified at 29 U.S.C.
     9     §§ 1132(g)(2) and 1145); section 502(a)(3) of ERISA (codified at 29 U.S.C.
   10      § 1132(a)(3)); and section 301 of the Labor Management Relations Act (LMRA)
   11      (codified at 29 U.S.C. § 185). Pursuant to section 502(e)(2) of ERISA (codified at 29
   12      U.S.C. § 1132(e)(2)), venue is proper in this district as the employer's performance and
   13      breach took place in this district and the plans are administered in this district.
   14
   15                                               PARTIES
   16            2.     CLTF is an administrator of, agent for collection for, a fiduciary to, and
   17      brings this action on behalf of, the following employee benefit plans: Laborers Health
   18      and Welfare Trust Fund for Southern California; Construction Laborers Pension Trust
   19      for Southern California; Construction Laborers Vacation Trust for Southern California;
   20      Laborers Training and Re-Training Trust Fund for Southern California; Fund for
   21      Construction Industry Advancement; Center for Contract Compliance; Laborers
   22      Contract Administration Trust Fund for Southern California; Laborers' Trusts
   23      Administrative Trust Fund for Southern California; and Southern California Partnership
   24      for Jobs Trust Fund (hereinafter referred to collectively as "TRUST FUNDS"). The
   25      TRUST FUNDS are express trusts created by written agreement, an employee benefit
   26      plan within the meaning of section 3(3) of ERISA (29 U.S.C. § 1002(3)), and a multi-
   27      employer plan within the meaning of section 3(37)(A) of ERISA (29 U.S.C.
   28      § 1002(37)(A)). Each of the TRUST FUNDS exists pursuant to ERISA and section 302
                                                        -2-
386389.1
     Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 3 of 21 Page ID #:3




     1     of the LMRA (29 U.S.C. § 186). CLTF and the TRUST FUNDS' (collectively
     2     hereinafter referred to as "Plaintiff") principal places of business are in the County of
     3     Los Angeles, State of California.
     4           3.     CLTF is a fiduciary as to the TRUST FUNDS, in that it:
     5                  A.     Exercises discretionary authority or discretionary control respecting
     6                         the collection of delinquent (or possibly delinquent) fringe benefit
     7                         contributions to the TRUST FUNDS, including but not limited to
     8                         discretion in auditing employers, deciding what claims to assert,
     9                         acting as agent of the TRUST FUNDS in asserting claims, waiving
   10                          liquidated damages, settling claims, and releasing claims; and
   11                   B.     Exercises authority or control respecting management or disposition
   12                          of assets of the TRUST FUNDS, including but not limited to,
   13                          receiving delinquent contributions collected and holding them in a
   14                          bank account in its own name over which it has check-writing
   15                          authority, and then exercising discretion in allocating those assets
   16                          among the different TRUST FUNDS, different participants, different
   17                          time periods and different jobs.
   18            4.     Plaintiff is informed and believes and thereon alleges that Defendant,
   19      NUSTART CONSTRUCTION SERVICES CORP doing business as NUSTART
   20      CLEARNING & JANITORIAL SERVICES CO. ("NUSTART"), is a California
   21      corporation organized and existing under and by virtue of the laws of the State of
   22      California and is engaged in business in the State of California with its principal place
   23      of business in the City of Lucerne Valley, County of San Bernardino, State of
   24      California and does, or at all relevant times did, business in the State of California as a
   25      construction contractor in an industry affecting interstate commerce.
   26            5.     Plaintiff is informed and believes, and on that basis alleges, that Defendant,
   27      ANDRE PAUL BAILEY, also known as PAUL BAILEY, PAUL ANDRE BAILEY,
   28      ANDRE BAILEY, ANDRE PAUL BISHOP and ANDRE BISHOP ("BAILEY") is and
                                                        -3-
386389.1
     Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 4 of 21 Page ID #:4




     1     has been at all times mentioned herein, an individual who is engaged in business in the
     2     City of Lucerne Valley, County of San Bernardino, State of California and is a
     3     principal, the Responsible Managing Officer, Chief Financial Officer, and Chief
     4     Executive Officer of the NUSTART.
     5            6.      The true names and capacities, whether individual, corporate, associate, or
     6     otherwise named herein as DOE 1 through DOE 10, inclusive are unknown to Plaintiff,
     7     who therefore sue said Defendants by such fictitious names, and Plaintiff will amend
     8     this Complaint to show their true names and capacities when the same have been
     9     ascertained.
   10

   11                                                OTHERS
   12             7.      The Southern California District Council of Laborers and its affiliated
   13      Local Unions, (collectively "UNION") is, and at all relevant times was, a labor
   14      organization representing employees affecting interstate commerce. The UNION is not
   15      a party to this action.
   16

   17                                     INDIVIDUAL DEFENDANT
   18             8.      Plaintiff is informed and believes and thereon alleges that at all times
   19      material herein, that BAILEY, and DOE 1 through DOE 10, inclusive (collectively
   20      hereinafter referred to as “PRINCIPALS”) were and/or continue to be fiduciaries and/or
   21      parties in interest to the TRUST FUNDS as defined in 29 U.S.C. §§ 1002(14), and
   22      1002(21)(A), for the reasons more fully described below and in the Second Claim for
   23      Relief.
   24             9.      Plaintiff is informed and believes and thereon alleges that PRINCIPALS
   25      are responsible for running the day to day operations of NUSTART and are responsible
   26      for decisions pertaining to the reporting and payment of contributions to the TRUST
   27      FUNDS, and that they personally maintained control of those funds which should have
   28      been turned over to the TRUST FUNDS.
                                                         -4-
386389.1
     Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 5 of 21 Page ID #:5




     1           10.    Plaintiff is informed and believes and thereon alleges that at all times
     2     herein, that the PRINCIPALS are the majority shareholders of NUSTART and/or the
     3     beneficial owners of NUSTART.
     4           11.    Plaintiff is informed and believes and thereon alleges that PRINCIPALS
     5     acted on behalf of and in the interest of NUSTART in all aspects of labor relations and
     6     in NUSTART’S dealings and relations with the TRUST FUNDS, and the UNION.
     7           12.    Plaintiff is informed and believes and thereon alleges that PRINCIPALS
     8     acted on behalf of NUSTART and in the interest of NUSTART in determining which
     9     employees NUSTART would report to the TRUST FUNDS, the number of hours upon
   10      which contributions would be reported as owing, and the amount and timing of
   11      contributions to be paid to the TRUST FUNDS.
   12

   13                                  FIRST CLAIM FOR RELIEF
   14                         (Against the NUSTART for Monetary Damages
   15                                  Due to Employee Benefit Plans)
   16

   17            13.    Plaintiff repeats and realleges and incorporates herein by reference each
   18      and every allegation contained in paragraphs 1 through 12, above as if fully set forth
   19      herein.
   20
   21                                          AGREEMENTS
   22            14.    At all times mentioned, NUSTART was and continues to be signatory to
   23      written collective bargaining agreements with the UNION, having executed a Laborers
   24      Short Form Agreement for the Construction Industry (“SHORT FORM”) with the
   25      UNION on or about October 7, 2009, and thereafter, by becoming an eligible member
   26      of the Associated General Contractors of California, Inc., (“AGC”) a multi-employer
   27      bargaining association signatory to Laborers Master Labor Agreements with the
   28      UNION in or about March 2016 .
                                                       -5-
386389.1
     Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 6 of 21 Page ID #:6




     1           15.    Pursuant to the SHORT FORM, and by virtue of its membership in the
     2     AGC and designation of the AGC as its collective bargaining representative,
     3     NUSTART became bound to the UNION’S Laborers Master Labor Agreements
     4     (“MLA”). The MLA contains a provision that the MLA is applicable to all entities of
     5     the delinquent Contractor, change of name, or change of entity, provided that the
     6     delinquent contractor holds at least ten (10%) ownership in the new entity.
     7           16.    Pursuant to the SHORT FORM and MLA, NUSTART became obligated to
     8     all the terms and conditions of the various Trust Agreements which created each of the
     9     TRUST FUNDS as they may be constituted in their original form or as they may be
   10      subsequently amended ("TRUST AGREEMENTS"). The referenced Agreements will
   11      be collectively referred to as "AGREEMENTS".
   12            17.    Under the terms of the AGREEMENTS, employers, including NUSTART,
   13      are required to submit monthly fringe benefit contributions ("MONTHLY
   14      CONTRIBUTIONS") to the TRUST FUNDS for all hours worked by (or paid for) their
   15      employees who perform work covered by the AGREEMENTS ("COVERED WORK").
   16            18.    Under the terms of the AGREEMENTS, employers, including NUSTART,
   17      are required to submit to the TRUST FUNDS, with their MONTHLY
   18      CONTRIBUTIONS, monthly reports, itemized by project, listing the names of their
   19      employees who performed Covered Work, their Social Security numbers, the hours of
   20      work performed by (or paid for) each, and the resulting Monthly Contributions due for
   21      them ("MONTHLY REPORTS"). The TRUST FUNDS rely on MONTHLY
   22      REPORTS – and the accuracy of those reports – to determine the amount of
   23      MONTHLY CONTRIBUTIONS due to the TRUST FUNDS by employers and the
   24      credit toward fringe benefits to be allocated to their employees.
   25            19.    The AGREEMENTS provide for the payment of interest on delinquent
   26      MONTHLY CONTRIBUTIONS from the date due at a rate set by the trustees of the
   27      TRUST FUNDS. The trustees have set that rate at five percent (5%) above the prime
   28      rate set by the Federal Reserve Board of San Francisco, California. The
                                                       -6-
386389.1
     Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 7 of 21 Page ID #:7




     1     AGREEMENTS also provide for the payment of liquidated damages for each month of
     2     delinquent MONTHLY CONTRIBUTIONS or MONTHLY REPORTS, for each
     3     TRUST FUND separately, in the amount of twenty percent (20%) of the delinquent
     4     MONTHLY CONTRIBUTIONS due to the Trust Fund or $25, whichever is greater
     5     (except with respect to the Laborers Contract Administration Trust Fund for Southern
     6     California, which assesses liquidated damages at the greater of $20 or ten percent
     7     (10%)). In addition, employers are required to pay fees for the submission of checks
     8     not honored by the banks upon which they are drawn.
     9           20.    The failure of employers to pay MONTHLY CONTRIBUTIONS when
   10      due causes damages to the TRUST FUNDS and its participants beyond the value of the
   11      unpaid MONTHLY CONTRIBUTIONS, which are difficult to quantify. Apart from
   12      the fees and costs incurred in litigation, the harm caused includes, but is not limited to,
   13      the administrative costs of processing and collecting delinquencies, the costs of
   14      adjusting benefit credits and notifying participants, the additional burden placed on
   15      contractors who faithfully pay their contributions, and the burden upon participants and
   16      beneficiaries who may be unable to qualify for benefits they may have otherwise been
   17      entitled to had it not been for the delinquency of their employer. The liquidated
   18      damages provision of the Agreements was meant to compensate for the loss to the
   19      TRUST FUNDS, which is incurred even if the MONTHLY CONTRIBUTIONS for a
   20      given month are later paid. It is based on the TRUST FUNDS' ratio of collection costs
   21      over amounts collected, which are regularly reported to the TRUST FUNDS' trustees.
   22            21.    Under the terms of the AGREEMENTS employers, including NUSTART,
   23      agree to subcontract COVERED WORK only to entities that are signatory to an MLA
   24      applicable to the work performed. If an employer subcontracts COVERED WORK to a
   25      non-signatory entity (“SUBCONTRACTING VIOLATION(S)”), the employer
   26      becomes liable to the TRUST FUNDS in an amount equal to the MONTHLY
   27      CONTRIBUTION that would have been due if the entity had been signatory, plus
   28      interest, liquidated damages and audit fees thereon.
                                                        -7-
386389.1
     Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 8 of 21 Page ID #:8




     1           22.    Under the terms of the AGREEMENTS, employers, including NUSTART,
     2     agree not to subcontract COVERED WORK to entities that are delinquent to the
     3     TRUST FUNDS. If an employer subcontracts COVERED WORK to such an entity the
     4     employer becomes under the terms of the AGREEMENTS liable to the TRUST
     5     FUNDS for the MONTHLY CONTRIBUTIONS due by the subcontractor and any
     6     lower-tier subcontractors, plus interest and audit fees thereon.
     7           23.    The AGREEMENTS provide the TRUST FUNDS with specific authority
     8     to examine the payroll and business records of employers, including NUSTART, to
     9     determine whether they have reported all hours worked by (or paid for) their employees
   10      who perform COVERED WORK, and whether they have paid the appropriate
   11      MONTHLY CONTRIBUTIONS and other amounts due by them to the TRUST
   12      FUNDS, and/or to determine whether the employers, including NUSTART are in
   13      compliance with the reporting and payment obligations of the AGREEMENTS. The
   14      AGREEMENTS further provide that employers, including the NUSTART, must
   15      maintain records sufficient for the TRUST FUNDS to verify proper Monthly Reporting,
   16      and its compliance with the reporting and payment obligations of the AGREEMENTS,
   17      and, where there has been inaccurate MONTHLY REPORTS, or other violations of the
   18      provisions of the AGREEMENTS, to determine the additional amounts due, and that
   19      the employer must pay the TRUST FUNDS' audit fees if it is delinquent to the TRUST
   20      FUNDS. The TRUST FUNDS have delegated the authority to perform such audits to
   21      CLTF.
   22            24.    The AGREEMENTS require employers to pay the TRUST FUNDS'
   23      attorneys’ fees and costs of litigation to enforce the AGREEMENTS foregoing terms,
   24      including the MONTHLY CONTRIBUTION, Monthly Reporting, subcontracting and
   25      audit provisions.
   26            25.    The AGREEMENTS and ERISA provide the TRUST FUNDS with
   27      specific authority to examine and copy all of NUSTART'S payroll and business records
   28      which may be pertinent to determining whether NUSTART has reported all hours
                                                       -8-
386389.1
     Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 9 of 21 Page ID #:9




     1     worked (or paid for) by employees who perform services covered under the
     2     AGREEMENTS and has paid the appropriate MONTHLY CONTRIBUTIONS to the
     3     TRUST FUNDS, and that the NUSTART shall be responsible for the costs of such
     4     audit.
     5
     6                                  BREACH OF AGREEMENTS
     7              26.   Plaintiff is informed and believes and based on such information and belief
     8     alleges that NUSTART employed workers who performed services covered by the
     9     AGREEMENTS and failed to pay the rates specified in the AGREEMENTS to TRUST
   10      FUNDS on behalf of those workers for each hour worked (or paid for) by employees
   11      performing services covered by the AGREEMENTS. Due to NUSTART’S continuing
   12      obligation to submit timely accurate monthly contribution reports and obligation to
   13      comply with a complete audit by the TRUST FUNDS, additional amounts may be
   14      discovered and become due and owing by NUSTART have not yet been ascertained at
   15      this time. Said amounts including MONTHLY CONTRIBUTIONS, liquidated
   16      damages, SUBCONTRACTING VIOLATIONS, interest, and audit fees will be
   17      established by proof at the trial or other hearing.
   18               27.   All conditions to NUSTART'S obligations to make payments under the
   19      AGREEMENTS have been met.
   20
   21                                             DAMAGES
   22               28.   As a result of NUSTART'S failure to pay the rates specified in the
   23      AGREEMENTS, Plaintiff is informed and believes and thereupon alleges that there is
   24      now owing and unpaid to the TRUST FUNDS from NUSTART, during time periods
   25      from August 2017 to February 2019, damages in the sum of at least $57,985.22
   26      consisting of $42,012.32 in unpaid MONTHLY CONTRIBUTIONS, $8,379.28 in
   27      liquidated damages, $960.00 in audit fees; and $6,633.62 in interest on the late and/or
   28      unpaid MONTHLY CONTRIBUTIONS owed to the TRUST FUNDS through April 8,
                                                        -9-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 10 of 21 Page ID #:10




     1     2020, plus additional accrued interest thereafter at the plan rate(s), currently 5.25% per
     2     annum, until payment of the contribution is made, less a credit of $1,676.38, plus any
     3     additional MONTHLY CONTRIBUTIONS, liquidated damages,
     4     SUBCONTRACTING VIOLATIONS, audit fees and interest on the additional amounts
     5     owed at the plan rate(s), according to proof at the time of trial or other hearing.
     6           29.     The failure of the NUSTART to pay MONTHLY CONTRIBUTIONS
     7     when due causes harm to the TRUST FUNDS and its participants, which is impractical
     8     to accurately quantify. This may include the cost of collecting the MONTHLY
     9     CONTRIBUTIONS from the NUSTART or third parties (not including the costs of this
   10      litigation), the cost of special processing to restore benefit credits because of late
   11      MONTHLY CONTRIBUTIONS, the temporary loss of insurance coverage by
   12      employees (even if later restored) and medical harm to participants and beneficiaries
   13      who may have foregone medical care when notified that medical insurance ceased
   14      because of their employer's failure to pay MONTHLY CONTRIBUTIONS. The
   15      liquidated damages provision of the AGREEMENTS was meant to compensate for this
   16      unquantifiable loss, and is based on the ratio of collection costs over amounts collected,
   17      regularly reported to the Trustees. The Trustees of the TRUST FUNDS have the
   18      authority, in their discretion, to waive all or part of these liquidated damages. In this
   19      case, they have exercised their discretion by declining to waive any liquidated damages.
   20            30.     It has been necessary for the TRUST FUNDS to engage counsel to bring
   21      this action to compel compliance with the AGREEMENTS which provide that in the
   22      event litigation is necessary with respect to any of the fringe benefit MONTHLY
   23      CONTRIBUTIONS and/or damages against NUSTART, then NUSTART would pay
   24      reasonable attorney's fees and all other reasonable expenses of collection, including
   25      audit fees.
   26            31.     Under Sections 515 and 502(g) of ERISA, NUSTART is liable to the
   27      TRUST FUNDS not only for the amount of delinquent MONTHLY
   28      CONTRIBUTIONS but also (a) for pre-judgment and post-judgment interest on the
                                                        -10-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 11 of 21 Page ID #:11




     1     delinquent sums (as provided for in Section 502(g) of ERISA); (b) for the higher of
     2     interest or liquidated damages (as provided for in Section 502(g) of ERISA); (c) for
     3     attorneys' fees; and (d) for other relief permitted by Section 502(g) of ERISA.
     4

     5                                    SECOND CLAIM FOR RELIEF
     6                 Damages for Breach of Fiduciary Duties in Violation of ERISA
     7                            (Against NUSTART and PRINCIPALS)
     8
     9           32.     Plaintiff repeats and realleges and incorporates herein by reference each
   10      and every allegation contained in paragraphs 1 through 31 above.
   11            33.     Plaintiff is informed and believes and thereon alleges that PRINCIPALS
   12      were and still are parties in interest, the agents, managing officers, directors, managing
   13      employees, and/or beneficial owners of NUSTART with the authority to direct, control,
   14      and/or manage the business affairs of NUSTART including the disposition of
   15      NUSTART 'S assets.
   16            34.     Plaintiff is informed and believes and thereon allege that NUSTART and
   17      PRINCIPALS (collectively hereinafter “EMPLOYERS”) were and still are fiduciaries
   18      with respect to the TRUST FUNDS within the meaning of § 3(21)(A) of ERISA, 29
   19      U.S.C. § 1002(21)(A), in that they exercised discretionary authority or control
   20      respecting management or disposition of assets of the TRUST FUNDS.
   21            35.     The AGREEMENTS require that EMPLOYERS deduct MONTHLY
   22      CONTRIBUTIONS due to the CONSTRUCTION LABORERS VACATION TRUST
   23      FUND FOR SOUTHERN CALIFORNIA ("VACATION FUND") from EMPLOYER'S
   24      employees' weekly paychecks, in the amounts specified. Such deductions are "amounts
   25      that a participant has withheld from his wages by an employer, for contribution" to the
   26      TRUST FUNDS, which thus become assets of the TRUST FUNDS within the meaning
   27      of 29 C.F.R. § 2510.3-102, "as of the earliest date on which such contributions . . . can
   28      reasonably be segregated from the employer’s general assets."
                                                      -11-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 12 of 21 Page ID #:12




     1           36.    On "public works" as defined by California Labor Code § 1720, the
     2     EMPLOYERS were required to pay a minimum "prevailing" or "per diem" wage,
     3     including amounts which could either be paid directly on the weekly paycheck to
     4     employees, or contributed as "employer payments" (as defined in Labor Code
     5     § 1773.1) which includes payments to the TRUST FUNDS. The U.S. Department of
     6     Labor has taken the position that such amounts are "amounts that a participant has
     7     withheld from his wages by an employer, for contribution" to the TRUST FUNDS,
     8     which become assets of the TRUST FUNDS within the meaning of 29 C.F.R. § 2510.3-
     9     102, "as of the earliest date on which such contributions . . . can reasonably be
   10      segregated from the employer’s general assets;" therefore, if EMPLOYERS
   11      performed work on public works projects, and EMPLOYERS deducted from the
   12      employees’ weekly paychecks the benefit portion of the prevailing wage earmarked for
   13      payment to the TRUST FUNDS, but kept those amounts for their own use, and did not
   14      segregate or turn them over to the TRUST FUNDS, those amounts are assets of the
   15      TRUST FUNDS. TRUST FUNDS must conduct a full and complete audit to determine
   16      the projects worked on and whether there were any amounts, besides amounts due to
   17      the VACATION FUND, earmarked for payment to the TRUST FUNDS were withheld
   18      by EMPLOYERS.
   19            37.    By their discretionary authority or control over the management or
   20      disposition of assets of the TRUST FUNDS, specifically to the VACATION FUND, (as
   21      well as to any fringe benefit component of prevailing wages on public works, described
   22      above), EMPLOYERS are fiduciaries of the TRUST FUNDS within the meaning of
   23      section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).
   24            38.    The delinquent amounts presently known as owed to the VACATION
   25      FUND, ($8,330.84) and amounts due on public works projects, according to proof at the
   26      time of trial and/or other hearing, were and still are due and owing to the TRUST
   27      FUNDS and are assets of the TRUST FUNDS within the meaning 29 U.S.C. §§ 1001-
   28      1003, 1021-1031, 1111-1114 and 18 U.S.C. § 664. Any known amounts are included in
                                                      -12-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 13 of 21 Page ID #:13




     1     the damages claimed in the First Claim for Relief, and that amount plus any additional
     2     amounts will be proven at the time of trial or other hearing, plus interest at the plan
     3     rate(s).
     4             39.   By failing to timely account for and turn over the assets of the TRUST
     5     FUNDS described above, by failing to apply such assets for the exclusive benefit of
     6     participants and beneficiaries of the TRUST FUNDS, and instead using those assets for
     7     their own benefit, EMPLOYERS breached their fiduciary duties to the TRUST FUNDS
     8     within the meaning of sections 404(a)(1)(A), (B) and (D), of ERISA, 29 U.S.C. §§
     9     1104(a)(1)(A), (B) and (D).
   10              40.   Plaintiff is informed and believes and thereon alleges that the acts and
   11      omissions to act by EMPLOYERS constitute misuse, misappropriation and/or
   12      conversion from employee benefit plans within the meaning of 18 U.S.C. § 664 and
   13      breach of their fiduciary obligations within the meaning of 29 U.S.C. § 1104 through §
   14      1106.
   15              41.   Pursuant to § 409 of ERISA, 29 U.S.C. § 1109, EMPLOYERS are
   16      personally liable for damages to the TRUST FUNDS, and to make good to the TRUST
   17      FUNDS any losses to them resulting from each such breach of their fiduciary duties,
   18      and to restore to the TRUST FUNDS any profits which have been made through their
   19      use of these assets of the TRUST FUNDS. Plaintiff seeks an accounting from
   20      EMPLOYERS of the amount and disposition of these assets.
   21              42.   Plaintiff requests that it be awarded its costs and reasonable attorney's fees
   22      pursuant to § 502(g)(1) of ERISA, 29 U.S.C. § 1132(g)(1), and such other remedies as
   23      may be available pursuant to ERISA §§ 409(a) and 502(a)(2), 29 U.S.C. §§ 1109(a) and
   24      1132(a)(2).
   25

   26      ///
   27      ///
   28      ///
                                                       -13-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 14 of 21 Page ID #:14




     1                                  THIRD CLAIM FOR RELIEF
     2                            Obligation To Produce Records For Audit
     3                               (Against EMPLOYER and BAILEY)
     4

     5              43.   Plaintiff repeats, realleges and incorporates by reference each and every
     6     allegation contained in paragraphs 1 through 42, above as if fully set forth herein.
     7              44.   Plaintiff’s claim herein is for specific performance of the AGREEMENTS.
     8              45.   Pursuant to the AGREEMENTS and 29 U.S.C. § 1059(a)(1), the TRUST
     9     FUNDS have specific authority to examine the payroll and business records of
   10      employers, including NUSTART, to determine whether they have reported and paid
   11      contributions on all hours worked by (or paid for) their employees who perform work
   12      covered under the AGREEMENTS, and whether they have otherwise abided by the
   13      payment obligations of the AGREEMENTS. The AGREEMENTS further provide that
   14      employers, including NUSTART, shall pay the TRUST FUNDS’ attorney’s fees if legal
   15      action is necessary to compel the audit, and audit fees to complete the audit of
   16      NUSTART’S records and the TRUST FUNDS have delegated the authority to perform
   17      such audits to CLTF.
   18               46.   Plaintiff has requested access to NUSTART 'S payroll and business
   19      records for the purpose of conducting a complete and updated audit; however,
   20      EMPLOYERS have failed and/or refused to allow the TRUST FUNDS a complete
   21      audit of NUSTART’S payroll and business records. Plaintiff seeks to complete the
   22      initial audit conducted on NUSTART’S records from August 2017 and to update that
   23      audit.
   24               47.   The TRUST FUNDS have no adequate or speedy remedy at law in that
   25      EMPLOYERS refuse to comply with the production of all payroll and business records
   26      for a complete audit and updated audit. Plaintiff therefore respectfully requests that the
   27      Court exercise its authority under 29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3) to order
   28      the EMPLOYERS to comply with NUSTART’S obligation under the AGREEMENTS
                                                       -14-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 15 of 21 Page ID #:15




     1     and ERISA to fully produce its books and records in order for Plaintiff to complete an
     2     audit to determine if additional amounts are due.
     3           48.    Upon completion of the audit sought herein, Plaintiff will seek recovery of
     4     any delinquent contributions found due, as well as liquidated damages, audit costs,
     5     other damages, interest in addition to attorneys’ fees and costs as provided for by
     6     AGREEMENTS and under sections 502(g)(1) and/or (g)(2) of ERISA (29 U.S.C. §
     7     1132(g)(1) and/or (g)(2)).
     8
     9                                  FOURTH CLAIM FOR RELIEF
   10                       For Preliminary And Permanent Injunctive Relief
   11                                      (Against EMPLOYERS)
   12

   13            49.    Plaintiff repeats, realleges, and incorporates by reference each and every
   14      allegation contained in paragraphs 1 through 48, inclusive as though fully set forth
   15      herein.
   16            50.    As part of its obligations under the AGREEMENTS, NUSTART is
   17      required to submit MONTHLY REPORTS to the TRUST FUNDS indicating the
   18      names, social security numbers and number of hours worked by each laborer it
   19      employed. NUSTART is required to pay to the TRUST FUNDS, at the time the report
   20      is submitted, an amount equal to the total number of laborers hours worked (or paid
   21      for), multiplied by the applicable MONTHLY CONTRIBUTION rates.
   22            51.    NUSTART has failed to comply with the provisions of the
   23      AGREEMENTS as follows: during time periods from August 2017 to February 2019,
   24      NUSTART failed to report over 3,120.00 hours worked by its employees performing
   25      COVERED WORK on its MONTHLY REPORTS with full payment of the
   26      MONTHLY CONTRIBUTIONS due as required by the AGREEMENTS, and but for
   27      the partial audit conducted on NUSTART’S records, the hours worked by its employees
   28      would not have been discovered.
                                                      -15-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 16 of 21 Page ID #:16




     1           52.     By reason of the actions by EMPLOYERS, the TRUST FUNDS have
     2     suffered and will continue to suffer extreme hardship and actual and impending
     3     irreparable injury and damage in that employee beneficiaries of the TRUST FUNDS
     4     acquire eligibility for health and welfare benefits and pension benefits by tabulating the
     5     number of hours reported by NUSTART and all contributing employers during each
     6     monthly period. The funds necessary to pay all anticipated health and welfare claims
     7     and pension claims based upon the number of hours reported to the TRUST FUNDS on
     8     behalf of individual employees. In addition, the amount of benefits payable to all
     9     employees for health and welfare and pension claims is actuarially determined on the
   10      basis of funds projected to be received from contributing employers. The failure to
   11      timely submit MONTHLY REPORTS by NUSTART without the required payments
   12      necessarily contributes to the total potential liability of the TRUST FUNDS for health
   13      and welfare and pension claims without the TRUST FUNDS being able to readjust or
   14      recompute benefit levels based upon NUSTART'S failure to pay MONTHLY
   15      CONTRIBUTIONS on a monthly basis. Further, NUSTART’S failure to timely pay
   16      MONTHLY CONTRIBUTIONS causes, among other things, substantial expense to the
   17      TRUST FUNDS in in adjusting employee credits, in determining the projects on which
   18      the employees worked, in seeking recovery of the amounts owed from NUSTART
   19      and/or from third parties and projects for payment.
   20            53.    Sections 502(a)(3) and 502(g)(2)(E) of ERISA, 29 U.S.C. §§ 1132(a)(3)
   21      and 1132(g)(2)(E), specifically authorizes this Court to enter injunctive relief for such
   22      violations of the plan and ERISA. Injunctive relief is appropriate here to require the
   23      NUSTART to fulfill its obligations under the AGREEMENTS and ERISA.
   24            54.    It has been necessary for Plaintiff to engage counsel to bring this action to
   25      compel compliance with the AGREEMENTS provide that in the event litigation is
   26      necessary with respect to any of the MONTHLY CONTRIBUTIONS and/or damages,
   27      NUSTART would pay reasonable attorneys' fees and all other reasonable expenses of
   28      collection, including audit fees.
                                                      -16-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 17 of 21 Page ID #:17




     1

     2           WHEREFORE, Plaintiff prays for judgment against NUSTART as follows:
     3

     4                      FOR PLAINTIFF’S FIRST CLAIM FOR RELIEF
     5           1.     For the sum of $42,012.32, or according to proof, for delinquent fringe
     6     benefit MONTHLY CONTRIBUTIONS pursuant to the AGREEMENTS and 29
     7     U.S.C. § 1132(g)(2)(A);
     8           2.     Interest on the delinquent MONTHLY CONTRIBUTIONS, in the amount
     9     of $6,633.62 through April 8, 2020 plus additional accrued interest at the plan rate(s)
   10      and subject to proof, as required by the AGREEMENTS and pursuant to 29 U.S.C. §
   11      1132(g)(2)(B),
   12            3.     For liquidated damages in the sum of $8,379.28, or as subject to proof, as
   13      required by the AGREEMENTS and 29 U.S.C. § 1132(g)(2)(C);
   14            4.     For Plaintiff’s costs of audit in the sum of $6,400.00 and subject to proof,
   15      in accordance with the AGREEMENTS and 29 U.S.C. § 1132(g)(2)(E);
   16            5.     For $57,985.22 based upon the above less a credit of $1,676.38 for a total
   17      claim of $56,308.84 plus additional amounts for MONTHLY CONTRIBUTIONS,
   18      liquidated damages, SUBCONTRACTING VIOLATIONS, audit fees and interest at the
   19      plan rate(s) according to proof at the time of trial or other hearing.
   20            6.     For reasonable attorney fees and costs of suit as required by the
   21      AGREEMENTS and 29 U.S.C. § 1132(g)(2)(D);
   22            7.     For such other and further relief as the Court deems proper.
   23
   24                       FOR PLAINTIFF'S SECOND CLAIM FOR RELIEF
   25            1.     For unpaid amounts to the VACATION FUND, and/or MONTHLY
   26      CONTRIBUTIONS, interest at the plan rate(s) and damages according to proof, owed
   27      by NUSTART and an accounting of all assets of the TRUST FUNDS which have not
   28      been turned over to the TRUST FUNDS, and any profits derived by NUSTART and/or
                                                       -17-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 18 of 21 Page ID #:18




     1     PRINCIPALS therefrom;
     2           2.     For personal liability of NUSTART and PRINCIPALS for their breaches
     3     of fiduciary duty, pursuant to ERISA § 409(a), 29 U.S.C. § 1109(a);
     4           3.     For reasonable attorneys' fees and costs of suit pursuant to the 502(g)(1) of
     5     ERISA, 29 U.S.C. § 1132(g)(1); and
     6           4.     For such other and further relief as the Court deems proper and just,
     7     pursuant to ERISA §§ 409(a) and 502(a)(2), 29 U.S.C. §§ 1109(a) and 1132(a)(2).
     8
     9                      FOR PLAINTIFF'S THIRD CLAIM FOR RELIEF
   10            1.     For the issuance of injunctive relief pursuant to the AGREEMENTS and
   11      29 U.S.C. §§ 1132(g)(2)(E) and/or 1132(a)(3) ordering NUSTART, and its managing
   12      officers, managing employees, including PRINCIPALS, agents and successors, as well
   13      as all those in active concert or participation with any one or more of them, to submit to
   14      a complete audit of NUSTART’S records from August 2017 to the date of the audit,
   15      and to fully cooperate with Plaintiff with respect to the audit in order for Plaintiff to
   16      determine the total amount due to the TRUST FUNDS by NUSTART, and, specifically,
   17      to produce to Plaintiff the following payroll and business records – and any other
   18      records determined by Plaintiff to be necessary to conduct a full audit – for inspection,
   19      examination and copying:
   20                   1.1. All of NUSTART’s payroll and employee records, as well as any
   21                          other records that might be relevant to a determination of the work
   22                          performed by NUSTART, its employees, its subcontractors, its
   23                          lower-tier subcontractors and the employees of NUSTART’s
   24                          subcontractors and lower-tier subcontractors, including but not
   25                          limited to payroll journals, employee earnings records, certified
   26                          payroll records, payroll check books and stubs, cancelled payroll
   27                          checks, payroll time cards and state and federal tax returns (and all
   28                          other state and federal tax records), as well as labor distribution
                                                        -18-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 19 of 21 Page ID #:19




     1                   journals and any other records that might be relevant to an
     2                   identification of the employees who performed work for NUSTART,
     3                   its subcontractors or lower-tier subcontractors, or which might be
     4                   relevant to a determination of the projects on which the NUSTART,
     5                   its employees, its subcontractors, lower-tier subcontractors or the
     6                   employees of its subcontractors or lower-tier subcontractors
     7                   performed work, including any records that provide the names,
     8                   addresses, Social Security numbers, job classification or the number
     9                   of hours worked by any one or more employee;
   10              1.2. All of NUSTART’s job files for each contract, project or job on
   11                    which NUSTART, its employees, its subcontractors, its lower-tier
   12                    subcontractors or the employees of its subcontractors or lower-tier
   13                    subcontractors worked, including but not limited to all
   14                    correspondence, agreements and contracts between NUSTART and
   15                    any general contractor, subcontractor, owner, builder or developer,
   16                    as well as all field records, job records, notices, project logs,
   17                    supervisors' diaries and notes, employees' diaries and notes,
   18                    memoranda, releases and any other records that relate to the
   19                    supervision of NUSTART’s employees, its subcontractors, its lower-
   20                    tier subcontractors or the employees of its subcontractors and lower-
   21                    tier subcontractors, or the projects on which NUSTART, its
   22                    employees, its subcontractors, its lower-tier subcontractors or the
   23                    employees of its subcontractors or lower-tier subcontractors
   24                    performed work;
   25              1.3. All of NUSTART’s records related to cash receipts, including but
   26                    not limited to NUSTART’s cash receipts journals, accounts
   27                    receivable journals, accounts receivable subsidiary ledgers and
   28                    billing invoices for all contracts, projects and jobs on which
                                                 -19-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 20 of 21 Page ID #:20




     1                         NUSTART, its employees, its subcontractors, its lower-tier
     2                         subcontractors or the employees of its subcontractors or lower-tier
     3                         subcontractors performed work;
     4                  1.4. All of NUSTART’s bank statements, including but not limited to
     5                         those for all checking, savings and investment accounts;
     6                  1.5. All of NUSTART’s records related to disbursements, including but
     7                         not limited to vendors' invoices, cash disbursement journals,
     8                         accounts payable journals, check registers and all other records
     9                         which indicate disbursements;
   10                   1.6. All collective bargaining agreements between NUSTART and any
   11                          trade union, and all records of contributions by NUSTART to any
   12                          trade union trust fund; and
   13            2.     For reasonable attorneys’ fees and costs of suit, as required by the
   14      Agreements and provided for under 29 U.S.C. § 1132(g)(1) and/or (g)(2).
   15            3.     For such other relief that this Court deems appropriate, pursuant to any
   16      authority of the Court, including but not limited to the authority established by 29
   17      U.S.C. §§ 1132(g)(2)(E) and 1132 (a)(3).
   18

   19                     FOR PLAINTIFF’S FOURTH CLAIM FOR RELIEF
   20            1.     That this Court issue the following preliminary and permanent prohibitory
   21      and mandatory injunctions against NUSTART, and its managing officers, its agents,
   22      managing employees, including PRINCIPALS, successors, assigns, and all those in
   23      active concert or participation with NUSTART:
   24                   1.1.   That NUSTART and its PRINCIPALS be ordered to deliver the
   25                          following, or cause to be delivered, to the TRUST FUNDS' offices
   26                          no later than 4:30 p.m., on the 20th day of each month for the
   27                          duration of the AGREEMENTS:
   28                   1.2.   A complete, truthful and accurate "Employers Monthly Report to
                                                      -20-
386389.1
   Case 5:20-cv-00928-DSF-KK Document 1 Filed 04/30/20 Page 21 of 21 Page ID #:21




     1                      Trustees" covering all employees which NUSTART employed who
     2                      were covered by the AGREEMENTS commencing with
     3                      NUSTART’S August 2019 report;
     4               1.3.   An affidavit or declaration from a responsible officer of NUSTART
     5                      attesting from his or her own personal knowledge under pain of
     6                      perjury to the completeness, truthfulness and accuracy of the
     7                      Employers Monthly Report to the Trustees; and
     8               1.4.   A cashier's check made payable to the Construction Laborers Trust
     9                      Funds for Southern California for the full amount of the MONTHLY
   10                       CONTRIBUTIONS due on Employers Monthly Reports for each
   11                       account for which a report is to be submitted.
   12           2.   For reasonable attorney's fees;
   13           3.   For costs of suit herein; and
   14           4.   For such other and further relief as the Court deems proper and just.
   15

   16

   17                                          REICH, ADELL & CVITAN
                                               A Professional Law Corporation
   18

   19      DATED: April 30, 2020
                                               By: /s/ Marsha M. Hamasaki
   20
                                                  MARSHA M. HAMASAKI
   21                                             Attorneys for Plaintiff
   22

   23
   24

   25

   26
   27

   28

                                                     -21-
386389.1
